DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 25, 2022 was received. Claim 1 was amended. Claims 4-7 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 30, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US5925415) in view of Sasamura (US20190309423) and Shibata (US20200157686).
Regarding claim 1, Fry teaches an electroless platinum plating composition comprising a salt of platinum (platinum ion source) (abstract, column 4 lines 10-20), a basic compound, such as sodium hydroxide and sodium carbonate (column 4 lines 25-36) and solvent (column 3 line 62 to column 4 line 20). Fry teaches the solvent that is suitable to dissolve the metal ions (salts) includes mixture of water and alcohol, such as methanol, ethanol, propanol (column 3 lines 39-52). Thus, it would be obvious to one of ordinary skill in the art to use mixture of water and alcohol in the electroless plating bath to dissolve the platinum salt. It is well settled that selection of any order of mixing ingredients is prima facie obvious (2144.04 IV C). Thus, it would be obvious to one of ordinary skill in the art to add aqueous solution of platinum salt and an aqueous solution of basic compound in an alcohol solvent in light of the teaching of Fry’s (adding the basic compound and platinum salt into the mixture of water and alcohol), as the same composition comprising alcohol, water, the platinum salt and the basic compound is formed from both mixing sequences. 
	Fry does not explicitly teach the platinum salt is platinum chloride. However, Shibata teaches an electroless platinum plating solution (abstract). Shibata teaches potassium hexachloroplatinate (paragraph 0048) is used as platinum source. Shibata teaches if the content of the platinum salt is too low, the plated film will not have normal and uniform tone of color (pargraph 0052); and platinum salt are expensive so it is not economical if the content of the platinum salt is too high (paragraph 0053). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the platinum salt amount in the electroless plating solution to yield the desired level of uniformity of the plated platinum without being uneconomical. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium hexachloroplatinate as platinum source in the electroless plating solution as disclosed by Fry because Shibata teaches such soluble platinum salts are easy to dissolve, widely available and low cost (paragraph 0045). 

	Fry in view of Shibata does not explicitly teach the basic compound is potassium carbonate and potassium hydroxide. However, Sasamura teaches an electroless platinum plating solution (abstract), and discloses potassium hydroxide (paragraph 0037) is included in the platinum plating solution to adjust the pH. Sasamura teaches the pH governs the stability and the deposition rate of the solution (paragraph 0022). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the basic compound amount in the electroless plating solution to yield the desired pH to achieve the desired stability and deposition rate of the plating solution. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include potassium hydroxide in the electroless plating solution as disclosed by Sasamura because Fry in view of Shibata teaches such basic compound is used to control the pH for desired stability and deposition rate of the plating solution (paragraphs 0022 and 0037).
It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 2, Fry teaches the alcohol is methanol, ethanol or propanol (column 3 lines 39-52) which are C1-C4 alcohol. 
Regarding claim 3, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05 II. A). In this case, Fry teaches the alcohol is used as solvent to dissolve the metal ions and forms a miscible solution or carrier for the metal ions (column 3 lines 45-51).  Therefore, it would have been within the skill of the ordinary artisan to adjust optimize in the amount of the solvent including the alcohol in the electroless plating process to yield a miscible solution or carrier for metal ions. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US5925415) in view of Sasamura (US20190309423), Shibata (US20200157686) and further Shin (US20150056379). 
Regarding claim 8, Fry teaches a method of electroless platinum plating using a composition comprising a salt of platinum (platinum ion source) (abstract, column 4 lines 10-20), a basic compound, such as sodium hydroxide and sodium carbonate (column 4 lines 25-36) and solvent (column 3 line 62 to column 4 line 20). Fry teaches the solvent that is suitable to dissolve the metal ions (salts) includes mixture of water and alcohol, such as methanol, ethanol, propanol (column 3 lines 39-52). Thus, it would be obvious to one of ordinary skill in the art to use mixture of water and alcohol in the electroless plating bath to dissolve the platinum salt. It is well settled that selection of any order of mixing ingredients is prima facie obvious (2144.04 IV C). Thus, it would be obvious to one of ordinary skill in the art to add aqueous solution of platinum salt and an aqueous solution of basic compound in an alcohol solvent in light of the teaching of Fry’s (adding the basic compound and platinum salt into the mixture of water and alcohol), as the same composition comprising alcohol, water, the platinum salt and the basic compound is formed from both mixing sequences. Fry teaches to immerse a substrate in the electroless plating composition to form the platinum thin film(column 3 line 63 to column 4 line 8).
Fry does not explicitly teach the platinum salt is platinum chloride. However, Shibata teaches an electroless platinum plating solution (abstract). Shibata teaches potassium hexachloroplatinate (paragraph 0048) is used as platinum source. Shibata teaches if the content of the platinum salt is too low, the plated film will not have normal and uniform tone of color (pargraph 0052); and platinum salt are expensive so it is not economical if the content of the platinum salt is too high (paragraph 0053). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the platinum salt amount in the electroless plating solution to yield the desired level of uniformity of the plated platinum without being uneconomical. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium hexachloroplatinate as platinum source in the electroless plating solution as disclosed by Fry because Shibata teaches such soluble platinum salts are easy to dissolve, widely available and low cost (paragraph 0045). 
Fry in view of Shibata does not explicitly teach the basic compound is potassium carbonate and potassium hydroxide. However, Sasamura teaches an electroless platinum plating solution (abstract), and discloses potassium hydroxide (paragraph 0037) is included in the platinum plating solution to adjust the pH. Sasamura teaches the pH governs the stability and the deposition rate of the solution (paragraph 0022). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the basic compound amount in the electroless plating solution to yield the desired pH to achieve the desired stability and deposition rate of the plating solution. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include potassium hydroxide in the electroless plating solution as disclosed by Sasamura because Fry in view of Shibata teaches such basic compound is used to control the pH for desired stability and deposition rate of the plating solution (paragraphs 0022 and 0037).
Fry in view of Shibata and Sasamura does not explicitly teaches to shake the composition. However, Shin teaches a method of electroless plating a gold thin film on a surface (abstract, paragraph 0011), and discloses after the substrate is dipped in the solution, the solution is vigorously stirred (shake) (paragraph 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shake the solution as suggested by Shin in the method of electroless plating as disclosed by Fry in view of Sasamura and Shibata because Shin teaches such shaking facilitates the electroless plating on the surface of the substrate (paragraph 0032).
It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 9, Fry teaches the electroless deposition rate is about 0.2µm/hr or higher (column 1 lines 60-65), thus indicating, the duration of the electroless plating governs the thickness of the film. Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the duration of the plating process in the electroless plating process to yield the desired thickness. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Shin teaches the temperature of the bath is at 50ºC and duration of the plating is about 20 to 80 minutes (paragraph 0032), which overlap with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature of the bath with the plating duration as suggested by Shin in the method of electroless plating as disclosed by Fry in view of Sasamura and Shibata because Shin teaches such temperature and duration facilitate the electroless plating on the surface of the substrate (paragraph 0032). “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05 II. A). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 10, Fry teaches the substrate is glass or plastic (column 1 lines 60-65).
Regarding claim 11, it is noted that instant claim is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In this case, Fry teaches an electroless plating platinum layer is formed on a substrate (column 3 line 63 to column 4 line 7, column 4 line 12-15), thus, Fry teaches an article coated with platinum thin filmed produced by an electroless plating method, which reads on the claim limitation. Nevertheless, Fry in view of Sasamura, Shibata and Shin teaches the exact platinum electroless plating method as the claimed 8 method (see rejections above), thus, Fry in view of Sasamura and Shin teaches an article coated with a platinum thin film produced by the electroless platinum plating method according to claim 8. 

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US20150056379) in view of Morimoto (20170260400), Sasamura (US20190309423) and Shibata (US20200157686).
Regarding claim 1, Shin teaches a gold electroless plating composition comprising a gold salt (gold ion source) (paragraphs 0011 and 0014), alcohol-water mixture (pargraph 0012) and base compound (paragraph 0015). It is well settled that selection of any order of mixing ingredients is prima facie obvious (2144.04 IV C). Thus, it would be obvious to one of ordinary skill in the art to add aqueous solution of platinum salt and an aqueous solution of basic compound in an alcohol solvent in light of the teaching of Shin’s (adding the basic compound and ion salt into the mixture of water and alcohol), as the same composition comprising alcohol, water, the platinum salt and the basic compound is formed from both mixing sequences. Shin teaches the basic compound is potassium carbonate, sodium hydroxide and potassium hydroxide (pargraph 0015).
Shin does not explicitly teach platinum chloride is included in the solution. However, Morimoto teaches a method of electroless plating (abstract), and discloses platinum salt (platinum chloride) can replace or combine with gold salt (chloroauric acid) in the electroless plating bath to form platinum plating layer or alloy plating layer instead of gold plating layer (paragraphs 0077 and 0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include platinum chloride in the plating bath as suggested by Morimoto in the electroless plating method of Shin because Morimoto teaches to platinum chloride can be added to the electroless plating bath to form the platinum (or alloy) electroless plating layer (paragraphs 0077 and 0079).
Shin in view of Morimoto does not explicitly teach the platinum salt is platinum chloride. However, Shibata teaches an electroless platinum plating solution (abstract). Shibata teaches potassium hexachloroplatinate (paragraph 0048) is used as platinum source. Shibata teaches if the content of the platinum salt is too low, the plated film will not have normal and uniform tone of color (pargraph 0052); and platinum salt are expensive so it is not economical if the content of the platinum salt is too high (paragraph 0053). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the platinum salt amount in the electroless plating solution to yield the desired level of uniformity of the plated platinum without being uneconomical. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium hexachloroplatinate as platinum source in the electroless plating solution as disclosed by Shin in view of Morimoto because Shibata teaches such soluble platinum salts are easy to dissolve, widely available and low cost (paragraph 0045). 
	Shin in view of Morimoto and Shibata does not explicitly teach the basic compound is potassium carbonate and potassium hydroxide. However, Sasamura teaches an electroless platinum plating solution (abstract), and discloses potassium hydroxide (paragraph 0037) is included in the platinum plating solution to adjust the pH. Sasamura teaches the pH governs the stability and the deposition rate of the solution (paragraph 0022). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the basic compound amount in the electroless plating solution to yield the desired pH to achieve the desired stability and deposition rate of the plating solution. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
Regarding claim 2, Shin teaches the alcohol are C1 to C4 alcohol (paragraph 0002).
Regarding claim 3, Shin teaches the methanol is inside the claimed range (paragraph 0032 and 0012). In addition, “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05 II. A). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 8, Shin teaches a gold electroless plating composition comprising a gold salt (gold ion source) (paragraphs 0011 and 0014), alcohol-water mixture (pargraph 0012) and base compound (paragraph 0015). It is well settled that selection of any order of mixing ingredients is prima facie obvious (2144.04 IV C). Thus, it would be obvious to one of ordinary skill in the art to add aqueous solution of platinum salt and an aqueous solution of basic compound in an alcohol solvent in light of the teaching of Shin’s (adding the basic compound and ion salt into the mixture of water and alcohol), as the same composition comprising alcohol, water, the platinum salt and the basic compound is formed from both mixing sequences. Shin teaches to dip the substrate in the electroless plating composition and vigorously stir (shake) the solution to form a plating layer on the surface of the substrate (pargraph 0032). 
Shin does not explicitly teach platinum chloride is included in the solution. However, Morimoto teaches a method of electroless plating (abstract), and discloses platinum salt (platinum chloride) can replace or combine with gold salt (chloroauric acid) in the electroless plating bath to form platinum plating layer or alloy plating layer instead of gold plating layer (paragraphs 0077 and 0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include platinum chloride in the plating bath as suggested by Morimoto in the electroless plating method of Shin because Morimoto teaches to platinum chloride can be added to the electroless plating bath to form the platinum (or alloy) electroless plating layer (paragraphs 0077 and 0079).
Shin in view of Morimoto does not explicitly teach the platinum salt is platinum chloride. However, Shibata teaches an electroless platinum plating solution (abstract). Shibata teaches potassium hexachloroplatinate (paragraph 0048) is used as platinum source. Shibata teaches if the content of the platinum salt is too low, the plated film will not have normal and uniform tone of color (pargraph 0052); and platinum salt are expensive so it is not economical if the content of the platinum salt is too high (paragraph 0053). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the platinum salt amount in the electroless plating solution to yield the desired level of uniformity of the plated platinum without being uneconomical. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use potassium hexachloroplatinate as platinum source in the electroless plating solution as disclosed by Shin in view of Morimoto because Shibata teaches such soluble platinum salts are easy to dissolve, widely available and low cost (paragraph 0045). 
	Shin in view of Morimoto and Shibata does not explicitly teach the basic compound is potassium carbonate and potassium hydroxide. However, Sasamura teaches an electroless platinum plating solution (abstract), and discloses potassium hydroxide (paragraph 0037) is included in the platinum plating solution to adjust the pH. Sasamura teaches the pH governs the stability and the deposition rate of the solution (paragraph 0022). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the basic compound amount in the electroless plating solution to yield the desired pH to achieve the desired stability and deposition rate of the plating solution. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
Regarding claim 9, Shin teaches the temperature is 50 to 70ºC (paragraphs 0029 and 0032) and the duration is 20min to 80min (pargraph 0032), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 10, Shin teaches the substrate is glass or plastic (pargraph 0016). 
Regarding claim 11, it is noted that instant claim is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In this case, Morimoto teaches an electroless plating platinum layer is formed on a substrate (paragraphs 0077 and 0079), thus, Morimoto teaches an article coated with platinum thin filmed produced by an electroless plating method, which reads on the claim limitation. Nevertheless, Shin in view of Morimoto teaches the exact platinum electroless plating method as the claimed 8 method (see rejections above), thus, Shin in view of Morimoto teaches an article coated with a platinum thin film produced by the electroless platinum plating method according to claim 8. 

Response to Arguments
Applicant's arguments filed on May 25, 2022 have been fully considered but they are not persuasive. 
Sasamura does not teach the new limitation of claim 1. 
Fry and Shin do not teach the new limitation of claim 1. 
The claimed amount of basic compound is optimized for the purpose of sheet resistance, which is different from Sasamura. 

In response to Applicant’s arguments, please consider the following comments:
New reference Shibata teaches the new limitations of claim 1. 
New reference Shibata teaches the new limitations of claim 1. 
In response to applicant's argument that there are other purpose to optimize the claimed amount of the basic compound, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In addition, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., optimizing the sheet resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717